IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SAMUEL PARISE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3037
                                       CORRECTED PAGES: pg 1
SALLY SELPH,                           CORRECTION IS UNDERLINED IN RED
                                       MAILED: October 13, 2015
                                       BY: NMS
      Appellee.

_____________________________/

Opinion filed October 12, 2015.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Bryan S. Gowdy of Creed & Gowdy, P.A., and Jennifer Shoaf Richardson of Boyd
& Jenerette, Jacksonville, for Appellant.

Sally Selph, pro se, Appellee.



PER CURIAM.

      Samuel Parise appeals a final judgment granting an injunction for protection

against repeat violence based on a petition by Sally Selph. We reverse the injunction

because Mr. Parise was not given a full opportunity to present evidence in opposition

to the petition for injunction, including the testimony of his law enforcement officer

witness.
      We recognized in Furry v. Rickles that “[p]arties are entitled to a full hearing

prior to the trial court issuing a permanent injunction.” 68 So. 3d 389, 390 (Fla. 1st

DCA 2011) (citing § 741.30, Fla. Stat.). At an injunction hearing, due process

requires that the parties have a reasonable opportunity to prove or disprove the

allegations made in the complaint, including “allowing relevant testimony of

pertinent, noncumulative witnesses who are present and cross-examination of the

parties.” Id. (citing Ohrn v. Wright, 963 So. 2d 298 (Fla. 5th DCA 2007)). See also

§ 784.046 (6)(a), Fla. Stat. (permitting grant of temporary ex parte injunction

“pending a full hearing”). At the short evidentiary hearing held in this matter, Mr.

Parise requested on the record to present one witness, a law enforcement officer who

had “dealt with this situation before.” The request was denied without even

permitting Mr. Parise time to explain or proffer what the officer’s testimony would

address. We conclude that Mr. Parise was not afforded the due process associated

with a full hearing, and therefore reverse the injunction and remand for a new hearing

on the petition. See also Snead v. Ansley, 160 So. 3d 952, 953 (Fla. 1st DCA 2015).

      REVERSED AND REMANDED.

ROBERTS, C.J., WETHERELL, and OSTERHAUS, JJ., CONCUR.




                                          2